                                                                     Case 2:18-cv-01841-JCM-GWF Document 7 Filed 11/13/18 Page 1 of 3



                                                             1 DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                             2 REX D. GARNER, ESQ.
                                                                 Nevada Bar No. 9401
                                                             3 AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4 Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5 Facsimile: (702)380-8572
                                                                 Email: darren.brenner@akerman.com
                                                             6 Email: rex.garner@akerman.com
                                                             7 Attorneys for TD Auto Finance LLC
                                                             8
                                                             9                                UNITED STATES DISTRICT COURT

                                                            10                                       DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12 JAMIE SPRAGUE,                                       Case No. 2:18-cv-01841-JCM-GWF
AKERMAN LLP




                                                            13                         Plaintiff,                   JOINT STIPULATION TO EXTEND
                                                                                                                    DEFENDANT TD AUTO FINANCE LLC'S
                                                            14          vs.                                         TIME  TO   RESPOND    TO   THE
                                                                                                                    COMPLAINT
                                                            15 TD AUTO FINANCE LLC f/k/a Chrysler
                                                                 Financial,                                         (SECOND REQUEST)
                                                            16
                                                                                       Defendants.
                                                            17
                                                            18
                                                            19          Pursuant to Local Civil Rule 6-1(a), Jamie Sprague ("Plaintiff") and Defendant TD Auto

                                                            20 Finance LLC ("TDAF"), through their respective counsel, hereby stipulate to an extension for
                                                            21 TDAF to respond to Plaintiff's Complaint in light of the following facts:
                                                            22                                             RECITALS

                                                            23          WHEREAS, Plaintiff, through his counsel, filed the Complaint in this action on September

                                                            24 21, 2018;
                                                            25          WHEREAS, TDAF appears to have been served with Plaintiff's Complaint on October 4,

                                                            26 2018;
                                                            27 ///
                                                            28 ///

                                                                                JOINT STIPULATION TO EXTEND DEFENDANT TD AUTO FINANCE LLC'S
                                                                                              TIME TO RESPOND TO THE COMPLAINT
                                                                     Case 2:18-cv-01841-JCM-GWF Document 7 Filed 11/13/18 Page 2 of 3



                                                             1            WHEREAS, on October 23, 2018, the Court granted the Parties' first stipulation for

                                                             2 extension of time for TDAF to respond to Plaintiff's Complaint;
                                                             3            WHEREAS, TDAF's response to Plaintiff's Complaint is currently due on or before

                                                             4 November 15, 2018;
                                                             5            WHEREAS, the Parties are engaged in on-going settlement discussions to reach an early

                                                             6 resolution of this matter;
                                                             7            WHEREAS, to conserve the Parties and the Court's time and resources, the Parties stipulate

                                                             8 and agree that, for this good cause, TDAF's time to respond to Plaintiff's Complaint is extended 21
                                                             9 days up to and including December 6, 2018.
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11 ///
                      LAS VEGAS, NEVADA 89134
AKERMAN LLP




                                                            12 ///
                                                            13 ///
                                                            14 ///
                                                            15 ///
                                                            16 ///
                                                            17 ///
                                                            18 ///
                                                            19 ///
                                                            20 ///
                                                            21 ///
                                                            22 ///
                                                            23 ///
                                                            24 ///
                                                            25 ///
                                                            26 ///
                                                            27 ///
                                                            28 ///
                                                                                                             –1–
                                                                                 JOINT STIPULATION TO EXTEND DEFENDANT TD AUTO FINANCE LLC'S
                                                                                               TIME TO RESPOND TO THE COMPLAINT
                                                                 46982493;1
                                                                     Case 2:18-cv-01841-JCM-GWF Document 7 Filed 11/13/18 Page 3 of 3



                                                             1                                           STIPULATION

                                                             2            NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the Parties hereto,

                                                             3 through their respective counsel that the deadline for TDAF to file its response to Plaintiff's
                                                             4 Complaint shall be extended 21 days up to and including December 6, 2018.
                                                             5            IT IS SO STIPULATED.

                                                             6
                                                             7 DATED: November 13, 2018.
                                                             8
                                                                      AKERMAN LLP                                    KAZEROUNI LAW GROUP, APC
                                                             9
                                                            10 By: /s/ Rex D. Garner                              By: /s/ Michael Kind
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                      DARREN T. BRENNER, ESQ.                         MICHAEL KIND, ESQ.
                                                            11        Nevada Bar No. 8386
                      LAS VEGAS, NEVADA 89134




                                                                                                                      Nevada Bar No. 13903
                                                                      REX D. GARNER, ESQ.
                                                                                                                      KAZEROUNI LAW GROUP, APC
AKERMAN LLP




                                                            12        Nevada Bar No. 9401
                                                                      1635 Village Center Circle, Suite 200           6069 South Forte Apache Road
                                                            13        Las Vegas, NV 89134                             Suite 100
                                                                      Telephone: (702) 634-5000                       Las Vegas, NV 89148
                                                            14        Facsimile: (702)380-8572                        Telephone: (800) 400-6808 x7
                                                                      Email: darren.brenner@akerman.com               Facsimile: (800) 520-5523
                                                            15        Email: rex.garner@akerman.com                   Email: mkind@kazlg.com
                                                            16        Attorneys for TD Auto Finance LLC
                                                                                                                      Attorney for Jamie Sprague
                                                            17
                                                            18
                                                            19
                                                            20            IT IS SO ORDERED:

                                                            21                                                UNITEDSTATES
                                                                                                              UNITED STATES MAGISTRATE
                                                                                                                            DISTRICT JUDGE
                                                                                                                                        JUDGE
                                                            22
                                                            23                                                DATED: 11-14-2018

                                                            24
                                                            25
                                                            26
                                                            27
                                                            28
                                                                                                            –2–
                                                                                JOINT STIPULATION TO EXTEND DEFENDANT TD AUTO FINANCE LLC'S
                                                                                              TIME TO RESPOND TO THE COMPLAINT
                                                                 46982493;1
